Title: From George Washington to Edmund Randolph, 12 June 1784
From: Washington, George
To: Randolph, Edmund



Dear sir,
Mount Vernon 12th June 1784

At my return from Philada I met your favor of the 15th ulto—& since, have received that of the 28th. The rough draft of the conveyance from Colo. Bassett to me, appearing to be just in recital, &, I presume, legal in form; I return it with a wish that the business may be finally accomplished as soon as circumstances will permit.
With respect to the Suit of Doctr Savage, you will be so good as to inform Mr Fairfax or myself of the determination of his Executor (when he shall have taken it)—that we may proceed accordingly. With the sincerest esteem & regard I am Dr Sir &c.

G: Washington

